DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 26, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2021.
Information Disclosure Statement
The IDS received on January 26, 2022 is proper and are being considered by the Examiner. The IDS was received with the fee under 37 CFR 1.17(p).

Claim Interpretation
The term, “absolutely quantified standard” appearing in the present claim has been construed according to the definition set forth in the instant specification as reproduced below:
“The absolutely quantified standard of the present invention means a standard in which the content (the number of molecules) of RNA or DNA or an analog thereof, serving as a template for PCR reaction and being contained in each 

Claim Rejections - 35 USC § 112
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on October 26, 2021 is withdrawn in view of the Amendment received on January 26, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for the following reasons.
	Claim 1 recites the step of “calculating an expression level of a target gene with an absolutely quantified standard”.  Claim 1 then recites an additional step of obtaining an amplification curve showing a relationship between the number of cycles and an amount of amplified DNA from a dilution series of absolutely quantified 
	Claim 2 is indefinite because it is unclear what is carried out in real-time PCR.  The parent claim 1 already connotes that the amplification curve produced from a dilution series is from a result of “real-time PCR”.  Therefore, it is unclear how claim 2 further limits claim 1.
	Claims 3 and 4 are indefinite by way of their dependency on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of data manipulation without significantly more. The claims recite the calculation of an expression level by comparison of a cycle threshold data obtained to the cycle threshold and amount of standard pre-established from a reference sample. This judicial exception is not integrated into a practical application because the claimed method recites generic steps of comparing data from a test 
The rejection analysis adheres to the 2019 published revised patent subject matter eligibility guidance (herein, “PEG”) which requires Step 1, Step 2A, prong-1 and prong-2, and Step 2B analysis for determination of patent eligibility.  The claims have been analyzed according to these steps.
Step 1: Is the claim(s) directed to at least the statutory class of inventions?
	The claims are drawn to a process and therefore, satisfy the inquiry under the present step.
Step 2A, Prong-1: Does the claim(s) recite an abstract idea, law of nature or natural phenomenon?
	Claim 1 recites the abstract idea of comparing the cycle threshold data to a reference data of cycle threshold which is correlated with predetermined amount of standard.
	Such steps are mathematical calculations which belong to the group, Mathematical Concepts form the groups of Abstract Ideas discussed in PEG.
	Therefore, the answer to the present inquiry is a, “yes”.
Step 2A, Prong-2: Does the claim(s) recite additional elements that integrate the judicial exception into a practical application?

	However, calculation of an expression level is based on an algorithm of computer that is based on a mathematical formula.  The generation of the amplification curve is also a graphical representation of a mathematical relationship of the data and amounts to nothing more than insignificant extra solution activity.
	Therefore, these additional elements do not integrate the abstract idea into a practical application.
	For these reasons, the claims do not recite any additional elements that integrate the judicial exception into a practical application (i.e., the answer is, “no”).
Step 2B: Does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	The additional elements of correlating a cycle threshold number to the amount of nucleic acid present is a well-known mathematical correlation of real time PCR, the practice of which is typically employed in the molecular diagnostics.	
	Therefore, for these reasons set forth above, the invention as claimed is not deemed patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Whelan et al. (Journal of Immunological Methods, 2003, vol. 278, pages 261-269), made in the Office Action mailed on October 26, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on January 26, 2022 have been fully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claim 1, Whelan et al. teach a method of analyzing gene expression in a cell or a tissue containing a cell (“[w]e show results from a sample human system in which absolute levels of interfereon-, TNF-, interleukin-2 and interleukin-10 are measured”, Abstract), comprising:
using an absolutely quantified standard (“[s]pecific controls were constructed for interferon- … interleukin-2 … and interleukin-10 … PCR products were cloned into a pBAD-TOPO vector … plasmid was subsequently purified … Plasmid DNA quantified … calculate the copy number  … Knowing the coy number and concentration of plasmid DNA, the precise number of molecules added to subsequent real-time PCR runs can be calculated, thus providing a standard for specific cDNA quantification.”, page 263, 2nd column, bottom paragraph to page 264, 1st column).
With regard to claim 2, the method uses a real-time PCR (“Real-time PCR runs were performed  in 96-well optical plates in triplicate …2 l template DNA (either cDNA diluted in 1:5 or plasmid DNA dilutions ranging from 1:104 to 1:5 x 109”, page 264, 1st column, bottom paragraph).
With regard to claims 3 and 4, the standard is synthetic DNA which is plasmid DNA (see above).
Therefore, the invention as claimed is anticipated by Whelan et al.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants state that the term, “absolutely quantified standard” of pending claim 1 is completely different from the “standard” used in Whelan (page 4, Response).
	Applicants state that using an absolutely quantified standard such as a synthetic DNA plasmid provides uniform standard for the repeated gene expression analysis over a long period of time (page 4, Response).

In determining what is considered “absolutely quantified standard,” the Office has adopted the definition set forth in Applicants’ own specification (reproduced below):
“The absolutely quantified standard of the present invention means a standard in which the content (the number of molecules) of RNA or DNA or an analog thereof, serving as a template for PCR reaction and being contained in each sample of a dilution series of a standard to be used in real-time PCR, has been determined in advance” (section [0036])

	Based on Applicants’ own definition, an absolutely quantified standard is a standard whose content (that is, the number of molecules) of RNA or DNA or analog thereof in each sample of a dilution series has been determined in advance.
	As stated above, Whelan et al. teach that plasmid DNA that have been previously quantified are known to be used for absolute quantification reactions:
“purified plasmid clones were quantified using the PicoGreen quantification method … With the molecular weight of the plasmid and insert known, it is possible to calculate the copy number … Knowing the copy number and concentration of plasmid DNA, the precise number of molecules added to subsequent real-time PCR runs can be calculated, thus providing a standard for specific cDNA quantification … plasmid DNA dilutions ranging from 1:104 to 1:5x109 … ” (page 262, 1st column)

Therefore, the standard employed by Whelan et al. is DNA serving as a template for PCR reaction and contained in each sample of dilution series of a standard to be used in real-time PCR, which has been determined in advance, and meets the definition of “absolutely quantified standard”.
nd column) and the “equation drawn from the graph was used to calculate the precise number of specific cytokine cDNA molecules present … tested in the same reaction plate as the standard” (page 264, 2nd column)
Therefore, Whelan et al. anticipate the invention as claimed and Applicants’ arguments are not found persuasive.
The rejection is maintained.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 12, 2022
/YJK/